W. SHARP, J.
Smith petitions for a writ of prohibition to bar his criminal trial below on the ground that his speedy trial rights were violated. We deny the writ.
First, Smith alleges that his defense counsel waived speedy trial on June 15, 1999. He did not file his pro se waiver of counsel and demand for speedy trial until August 31, 1999. See Fla. R.Crim. P. 3.191(j)(2). Any delay in bringing Smith *742to trial was attributable to his own counsel, and thus discharge is not appropriate. Further, it appears Smith was represented by counsel when he filed his pro se demand, so the demand must be deemed a nullity. See Salser v. State, 582 So.2d 12 (Fla. 5th DCA 1991), rev. denied, 613 So.2d 471 (Fla.1993); Studnicka v. Carlisle, 567 So.2d 17 (Fla. 4th DCA 1990), rev. denied, 576 So.2d 292 (Fla.1991).
In conclusion, we note that Smith alleges his trial date was April 3, 2000. This petition was not perfected until April 7, 2000. Thus, the petition for prohibition may well be moot. However, the petition for writ of prohibition is denied because the allegations are facially insufficient.
Petition for Writ of Prohibition DENIED.
COBB, J., concurs.
DAUKSCH, J., concurs in result.